Citation Nr: 1412967	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1969 to March 1971.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened the Veteran's previously denied claim of service connection for bilateral hearing loss, but denied the claim of service connection on the merits.  The Veteran appealed the denial of service connection in this decision, and the matter is now before the Board.  Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim of service connection for hearing loss.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The Board notes that a claim of a higher evaluation for service-connected Posttraumatic Stress Disorder has been raised by the Veteran.  A review of the claims file shows that this claim is actively being developed by the RO but an appeal in the matter has not been perfected.  This issue is thus not presently before the Board, and not subject to review by the Board at this time.


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in a December 1996 rating decision, notice of which was provided to the Veteran in that same month.  

2.  The Veteran did not file an appeal within one year of notice of the December 1996 rating decision.

3.  No additional evidence was received within one year of notice of the December 1996 rating decision.

4.  The evidence received since the December 1996 rating decision is neither cumulative nor redundant of evidence previously of record, pertains to the grounds of the prior final denial, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's current bilateral ear hearing loss is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision denying service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).
      
2.  The criteria to reopen a claim of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bilateral ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening of Service Connection

The Veteran is seeking to reopen a previously denied claim of service connection for hearing loss.  The Veteran's original claim was denied in a December 1996 rating decision.  The Veteran was provided notice of the decision and his procedural and appellate rights in December 1996.  He did not file a timely Notice of Disagreement.  No additional evidence was received within one year of notice of the rating decision.  The December 1996 became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 3.156.

Service connection for bilateral hearing loss was denied in December 1996 due in part to a lack of competent evidence of a nexus between in-service noise exposure and any current hearing loss.  Since that time, the evidence added to the record includes a January 2009 VA examination in which the Veteran endorsed symptomatology consistent with a current hearing loss disability and the examiner opined that in-service exposures that the Veteran endorsed at least as likely as not caused his hearing loss.  The Board finds that the additional evidence which has been added to the record is new and material to reopen service connection for bilateral hearing loss.  Reopening of the claim for service connection for hearing loss is warranted.  38 C.F.R. § 3.156(a).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA has defined the threshold for hearing loss disabilities by regulation.  38 C.F.R. § 3.385.  On VA examination in January 2009, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
80
90
95
LEFT
75
85
95
100
105

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 40 percent in the left ear.  The examiner remarked that based on behavioral testing, the Veteran's hearing was not as severe as demonstrated on pure tone threshold testing.  The Board notes that the speech recognition score was below 94 percent, thus, a right ear hearing loss disability is established on that basis.  The Board finds that the Veteran has a bilateral hearing loss disability.  38 C.F.R. § 3.385.

The Veteran contends that during service in Vietnam he was exposed to weapons and artillery fire, helicopters, and additional noise as a result of his primary military occupational specialty as a truck driver.  He has also reported that hearing loss has been continuous since onset in 1970.  To the extent that the endorsed noise exposures are consistent with the Veteran's service, the Board finds his endorsements creditable and finds that the Veteran was exposed to noise during service.  38 U.S.C.A. § 1154(b).  

The Board finds that the current hearing loss disability is at least as likely as not related to his in-service noise exposure.  The January 2009 VA examination report contains an opinion that the Veteran's hearing loss is at least as likely as not related to service, rationalizing that prolonged exposure to the types of in-service noises endorsed by the Veteran was consistent with hearing loss.  He also commented that hearing loss as measured by speech thresholds seemed to be mild, and that pure tone testing results were exaggerated.  Nonetheless, the events and exposures reported by the Veteran "could certainly cause a mild hearing loss."  There is no medical evidence contrary to this opinion.  The Veteran's lay statements are consistent with it.  In the absence of competent evidence against a nexus, the Board finds that the Veteran's current bilateral hearing loss resulted from his in-service noise exposure.  Service connection is warranted.  Shedden, 381 F.3d at 1167. 

In light of the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran has a current bilateral hearing loss disability, in-service acoustic trauma, and a nexus between the two.  The benefit of the doubt doctrine applies, and the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


